Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


				Election/Restrictions

Applicant’s election without traverse of Group Il, claims 6-9, spinach
extract and red wine extract in the reply filed on 1/21/2021 is acknowledged. Note
that applicant (in their last reply) deleted the elected spinach extract together with
red wine extract, thus another claimed composition is examined herein.

Thus, claims 1-5 are withdrawn from further consideration as being drawn to non-
elected inventions.

Thus, the restriction is hereby made FINAL.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105851308.

CN teaches that Pu’er tea and dried tangerine peel (citrus extract) are used in the same composition for losing weight, see entire reference.

Since we all inherently have damage from ultraviolet radiation to our skin since we all go out into the sun (ultraviolet radiation) then it is clear that the claims read on ANYONE. 

Claim(s) 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-068481.

JP teaches that black tea and citrus acid (citrus extract) are used in the same composition for a taste improving agent, see entire reference.

Since we all inherently have damage from ultraviolet radiation to our skin since we all go out into the sun (ultraviolet radiation) then it is clear that the claims read on ANYONE. 





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CN 105851308.

CN teaches that Pu’er tea and dried tangerine peel (citrus extract) are used in the same composition for losing weight, see entire reference.

Since we all inherently have damage from ultraviolet radiation to our skin since we all go out into the sun (ultraviolet radiation) then it is clear that the claims read on ANYONE. 


It is obvious that we all can benefit from a method of reducing damage to a skin fibroblast caused by ultraviolet radiation since we all go out into the sun.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP 2007-068481.

JP teaches that black tea and citrus acid (citrus extract) are used in the same composition for a taste improving agent, see entire reference.

Since we all inherently have damage from ultraviolet radiation to our skin since we all go out into the sun (ultraviolet radiation) then it is clear that the claims read on ANYONE. 
It is obvious that we all can benefit from a method of reducing damage to a skin fibroblast caused by ultraviolet radiation since we all go out into the sun.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655